Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 22-25, 27-30 and 34-56 are pending.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/24/2021  has been entered.

The amendment field 9/24/2021 which adds new claims 39-56 has been entered. The new claims 39-56 are drawn to the examined invention. Claims 26 and 31-33 were canceled by the amendment filed 12/18/2020. Claims 34-35 remain withdrawn from further consideration. Claims 22-25, 27-30 and 36-56, and the elected species SEQ ID NO:64 are under examination.  It is noted that claims 37-38 were introduced by the amendment filed 8/26/201. Since the amendment filed 8/26/2021 has not been entered, the status of claims 36-38 should not be “Currently amended” as indicated in the amendment filed 9/24/2021. Corresponding correction in this regard is required.

		              Foreign priority            
Applicants’ claim for foreign priority EPO 16177521.8 filed 7/1/2016 under 35 U.S.C. 119 (a)-(d) is acknowledged. 

	                                Withdrawal of objection
	The objection to the specification is withdrawn in light of the amendment (filed 8/26/2021) of the specification thereof. Yet, new objection to the specification is applied (see below).
				New-Objection to specification
       At page 7, “SEQ ID NO:s 62-65…” should be changed to “SEQ ID NOs: 62-65…”. Similar changes should be made throughout the specification.
 
          New-Objection to claims
             In claim 38, “…amino acid sequence with at least 80% identity to the sequence of…” should be changed to “…amino acid sequence having at least 80% sequence identity to the amino acid sequence of …” for the reason being consistent with the claim 52 which has  recited “…having at least 90% sequence identity to …” wherein claim 52 depends from claim 38.
with at least 90% identity to …” should be changed to “…comprises an amino acid sequence having at least 90% sequence identity to …” for the reason being consistent with the claim 52 which has properly recited “…having at least 90% sequence identity to …”. 
In new claims 53 and 56, “…comprises an amino acid sequence with the sequence of …” should be changed to “…comprises an amino acid sequence having the sequence of  …” for the similar reason for the objection to claim 52.
In new claim 54, “…comprises an amino acid sequence with at least 80% identity to …” should be changed to “…comprises an amino acid sequence having at least 80% sequence identity to …” for the reason being consistent with the claim 52 which has recited “…having at least 90% sequence identity to …”. Similarly, see also claims 42-44 for “…% identity to…”.
In new claim 55, “…comprises an amino acid sequence with at least 90% identity to …” should be changed to “…comprises an amino acid sequence having at least 90% sequence identity to …” for the similar reason stated above for the objection to claim 54.
     Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 22-25,and  27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
  For claims 22-25,and 27-29, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.
Claim 22 as written are directed to ”an aqueous solution” of a recombinant  spider silk protein comprising a repeat domain (REP-domain) and a C-terminal domain (CT-domain) which has an amino acid sequence at least 80% identity to SEQ ID NO:64 (elected species) or to any one of SEQ ID NOs:62-65 and 67-73  (which are the CT-domain sequences) wherein the CT-domain must comprise at least 7 residues independently selected from K, R, E and D (charged amino acids) as set forth in claims 22. The variant polypeptides having 20% or 15% structural alteration  (genus) resulted from  said “…at least 80% …”  (claim 22) and “…at least 85%...” (claim 29) encompass partial sequences (deletion mutation), substitution and/or insertion mutations (p.3, lines 1-5, instant specification). Thus, there is substantial variation within the genus. 
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Level of skill and knowledge in the art; and (5) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
Claim 22 is drawn to the recombinant  spider silk protein comprising the variant CT-domain with at least 80% sequence identity to SEQ ID NO:64 (elected species) or 80% identity to any one of SEQ ID NOs:62-65 and 67-73. See also “ at least 85% sequence identity” (claim 29). Although the various CT-domains from spider silk proteins such as MiSpCT from A, ventricosus and  MiSp from N. antipodiana have been known in the art and also it has been known that C residue is a characteristic feature of major ampullate gland CT-domains but is generally missing in minor ampullate gland CT-domains (see p.17, lines 12-19; and Table 1, instant specification), not all of the amino acid sequences of the CT-domain candidates have at least 7 charged residues selected from K, R, E and D as required by claim 22. 
         The structural variant (genus) refers to the combination of the 20% structural alteration of CT-domain that encompasses the limitation of “at least 7” charged amino acid residues  with undefined and uncharacterized REP-domain which accounts for essential portion of the claimed “recombinant spider silk protein” that is soluble in “an aqueous solution”  (Claim 22). Here, the phrase “an aqueous solution” is given broadest reasonable interpretation (BRI) as encompassing any solution containing water such as a solution having less than 1% up to to 100% water content. Thus, per BRI, the “aqueous solution “as claimed encompasses 100% water but does not exclude that the aqueous solution comprising any percentage of water and other solvents. 
-rich domains (made up of alternating β-sheets) and glycine-rich amorphous domains, and teaches that the compositions and lengths of REPs are diverse among different spider silk proteins across different spider species ([0055], lines 5-6, 10-14 and 18-20, US 20180282380). Claim 22 does not set forth the chemical structure (e.g., amino acid sequence identifier(s) or SEQ ID NO) expect for amino acid number (30-600). This renders the REP-domain substantially variable. 
 	Moreover, the relative spider silk art teaches that high β-sheet contents formed by self-assembly process are water insoluble (p.85, left col. 2nd para, lines 3-5, Eisoldt et al. (2011) Materialstoday, 14(3), 80-86), and teaches that even artificial (i.e., engineered) spidroins (spider silk protein) strikingly show much lower solubility in aqueous solution than natural spidroins wherein a lot of the spidroins tend to self-assemble or aggregate into fibrillar structures (p,84, right col., last para, lines 6-11, Eisoldt), i.e., water insoluble forms. These suggest that the water insoluble (or low solubility in water) of REP-domain contributes to the solubility of the entire silk polypeptide consisting of REP-domain and CT-domain (given that NT-domain is optimal). In other words, just because CT-domain (containing at least 7 charged residues) alone is water soluble, its association with the REP-domain (a genus,  that is highly variable in both structure and solubility in aqueous solution having undetermined degree of solubility) does not necessarily mean solubility for the entire silk polypeptide. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus. Per MPEP, one must describe a sufficient variety of species to reflect the “substantial variation” within the genus in order to satisfy written description under 35USC 112(a).  In this case, there is substantial variation within the genus encompassing the “variant” CT-domain and the “variant” REP-domain  (see above discussion).  Although the recitation “at least 7 residues” is an incorporated feature of the CT domain, this recitation cannot substitute description of a sufficient variety of species to reflect the variation within the genus per the MPEP statement. 
           (4) Level of skill and knowledge in the art/(5) Predictability in the art: 
The instant Table 1 provides a variety of the known spidroin CT domain sequences;. however, most of them contain less than 7 charged amino acid residues (R, K, E, D) such as the spider silk spidroin-derived CT from: MiSp-like(Pb), MiSp(Mg), MiSp(Lh), MaSp1(Tk), MaSp2(At), MaSP1A(Nc), MaSp1B(nc) nad Masp1(Lh) (see page 18, Table 1, instant specification). Most of the CT domains from the major ampullate gland silk (that has been minor ampullate gland silk do exhibit so (p.16, lines 15-20, the specification) which may be the reason  for “at least 7 charged amino acid residues in the engineered CT-domain.  
Although the CT-domain alone that contains at least 7 charged amino acid residues can have increased water solubility, one must consider the entire silk protein consisting of REP-domain and CT-domain (NT-domain is optional) because the solubility is determined by both REP-domain and CT-domain and NOT each alone, wherein, as discussed above, the REP-domain featured with high content β-sheet regions characterized by their hydrophobic properties thereby rendering the  REP-domain not water soluble which in turn causes the entire silk protein to unsolubilized in water of an aqueous solution. Thus, the unpredictability in the art is high.
 Applicant hypothesized that the number of charges in the CT positively correlates to the solubility of the CT and therefore using CTs with a high number of charged amino acid residues could be beneficial for the solubility of recombinantly produced spidroins, wherein the residues  become charged in the physiological conditions in the spider silk gland (K, R, E and D) (p.16, last paragraph to p.17, line 2, the specification). 
Although water solubility of the CT-domain alone may be changed or increased by introducing more charged residues (such as K, R, E and D), one must consider CT-domain with REP-domain together in order to determine the “solubility” of the entire silk polypeptide consisting of REP_ and CT-domains thereof (NT-domain as optional) wherein said “solubility” can either refer to water solubility (in pure water) or solubility in “aqueous solution” with undetermined percentage of water with other solvent. Thus, in the absence of guidance and adequate description of the REP-domain structure (e.g., “amino acid sequence” besides residue number or/and “number of the Ala-rich β-sheet regions” that determines the domain solubility), the solubility of the entire silk polypeptide is unpredictable.  It is noted that claim 22 only claims number of residues (30-600) without reciting amino acid sequence(s) or sequence identifier(s) for REP-domain.  
It is noted that “solubility” of the silk polypeptide not only depends on water solubility or solubility in an “aqueous solution”) of the entire polypeptide consisting of REP- and CT-domains (NT is optional) but also determined by the chemical nature of “aqueous solution” (e.g., % of water, pH, degree of mixture of water with other solvent(s) and chemical nature of said solvent(s)), wherein pH-dependent solubility has been described by instant specification at   p.11, lines 33-34. In this point of view, the tern “an aqueous solution” (claim 22) introduces a variable into the claim which necessarily leads to additionally high level of unpredictability.
The specification provides only one single species (see below) for the genus in which there is substantial variation regarding structure and function of the REP- and CT-domain. Said single species is instant amino acid sequence of SEQ ID NO:11 also termed “NT2RepCT” (see p.52, instant specification). The entire polypeptide “NT2RepCT” exhibits extreme solubility of 142 residues), REP-domain (84 residues) that contains Ala-rich regions (see sequence below) and CT-domain (120 residues) that contains 7 charged residues (see sequence below). 
The following is amino acid sequence of REP-domain of SEQ ID NO:11 (from p.52, instant specification).
GNSGRGQGGYGQGSGGNAAAAAAAAAAAAAAAGQGGQGGYGRQSQGAGSAAAAAAA AAAAAAAGSGQGGYGGQGQGGYGQSGNS;
The following is amino acid sequence of CT-domain of SEQ ID NO:11 (from p.52, instant specification).
VTSGGYGYGTSAAAGAGVAAGSYAGAVNRLSSAEAASRVSSNIAAIA SGGASALPSVISNIYSGVVASGVSSNEALIQALLELLSALVHVLSSASIGNVSSVGVDSTLNVVQDSVGQYVG.
The REP-domain is the smallest one within the “SEQ ID NO:11” compared to CT-domain and NT-domain. Thus, this species “SEQ ID NO:1” (NT2RepCT) cannot sufficiently represent the genus which encompasses the “REP-variants” having residues greater than 84 and less that 600 (see “element b” in claim 22) and cannot substitute for the requirement of adequate description of the claimed “recombinant spider silk protein” consisting of the REP-domain and the CT-domain (where NT-domain is optional in claim 22) and having solubility that allows for dissolution of the entire silk protein in “an aqueous solution” (variable too). Thus, one skilled in the art would have not recognized that applicants have possession of the claimed composition (i.e., “an aqueous solution” of the recombinant  spider silk protein).
It is therefore deemed that the specification fails to provide adequate written description for the genus of the claim 22, and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention of claims 22-25 and 27-29. Therefore, the specification does not satisfy written description under USC 112(a). 

	The applicant’s response to the above 112(a) rejection
	At pages 9-10, the response filed 9/24/2021asserts that examiner states that not all of the amino acid sequences of the CT-domain candidates have at least 7 charged residues selected from K, R, E and D as required by claims 22; however,  the amino acid sequence of SEQ ID NO: 64 consists of 2 residues of R (at positions 5 and 14), 3 residues of E (at positions 10, 50, and 58) and 2 residues of D (at positions 81 and 89, and further asserts that since SEQ ID NO: 64 consists of 96 amino acids, a sequence having at least 80% identity can easily include the 7 charged amino acids of 
	In addition, the response argues that instant specification has provided several working examples of the claimed invention, e.g., Example 2 (SEQ ID NO:11, which includes CT-domain 
	
	The applicants’ arguments are found not persuasive because of the reasons below.
	It is noted that the following discussion will not address the claim 36 because the 112(a) rejection in Finality mailed 4/26/2021 does not discuss claim 36 which was added by Applicant on 8/26/2021 (after Final).
      As discussed in the 112(a) rejection, claim 22 as written is directed to "an aqueous solution” of a recombinant spider silk protein comprising a repeat domain (REP-domain) and a C-terminal domain ( CT-domain) which has an amino acid sequence at least 80% identity to SEQ ID NO:64 (elected species) or to any one of SEQ ID NOs:62-65 and 67-73 (which are the CT-domain sequences) wherein the CT-domain must comprise at least 7 residues independently selected from K, R, E and D. The variant spider silk polypeptide resulted from the combination of the 20% structural alteration of CT-domain that encompasses the limitation of “at least 7” charged amino acid residues with undefined and uncharacterized REP-domain (repeat domain).
It is noted that “NT-domain” (claim 22) is optional; and thus, the claimed “a recombinant spider silk protein” in the claimed “an aqueous solution” (claim 22) consists of REP-domain and CTR-domain.
The solubility of the claimed “spider silk protein” is determined by both REP-domain and CT-domains but not each alone, because the REP-domain featured with high content β-sheet regions characterized by their hydrophobic properties thereby rendering the REP-domain water insoluble which in turn causes the entire silk protein to be unsolubilized in water or an aqueous solution. The unpredictability in the art thus is high. In this case, in view of the entirety of “spider silk protein” consisting of REP and CT domains (given that NT domain is optional), the specification fails to provide representative species for the “variant” silk polypeptide consisting of CT-domain having the “amino acid sequence of SEQ ID NO:64” and “a NT-domain” which render the silk polypeptide water soluble, i.e., allowing formation of “an aqueous solution” comprising said silk polypeptide of the concentration at least 100 mg/ml (claim 22). 

The lengths of REP domain are diverse among different spider silk proteins across different spider species. Claim 22 does not set forth the structure (e.g., amino acid sequence identifier) expect for amino acid number (30-600) which renders the REP-domain substantially variable; wherein the REP domain comprises sequences of “repeat units” that typically make up about 90% of spider silk proteins and assemble into the alanine-rich β-sheets wherein high content of β -sheets is water insoluble. Thus, just because CT-domain (containing at least 7 charged residues) alone is water soluble, its association with the REP-domain (highly variable in 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus.
Per MPEP, one must describe a sufficient variety of species to reflect the “substantial variation” within the genus in order to satisfy written description under 35 USC 112(a). In this case, there is substantial variation within the genus encompassing the “variant” CT-domain and the “variant” REP-domain. Although the recitation “at least 7 residues” is an incorporated feature of the CT domain, and SEQ ID NO:64 contains said “at least 7 residues” as argued by applicant on 9/24/2021, the sequence of SEQ ID NO:64 alone does not meet “a sufficient variety of species to reflect the variation within the genus” according to the MPEP statement. 
Regarding SEQ ID NO:11 (Example 11) that contains CT-domain SEQ ID NO: 64, this single species cannot sufficiently represent the variety of species to reflect “substantial variation” within the genus per MPEP. Moreover, the variant CT-domain (having uncharacterized “20% structural variation resulted from said “80% sequence identity” with 7 charged residues)  which is water soluble or soluble in undetermined amount of “an aqueous solution” is not predictable by one skilled in the art; wherein said “variant CT-domain” encompasses changing two charged amino acid residues (such as R38 and D105 in SEQ ID NO:1 to alanine) and the resulting “variant CT-domain”  has reduced number of charges residues less than 7 in CT domain (p.51, lines 21-23, instant specification).  
Regarding SEQ ID NO: 74 (Example 15), which comprises the CT-domain of SEQ ID NO:73) is “NT2RepCT” (i.e., NT-domain fused with 2 REP domain with CT-domains). Although the CT-domain has 11 charged residues (p.51, lines 10-11, the specification), SEQ ID NO:74 which is soluble in aqueous solution is insufficient to represent the genus in which there is substantial variation as discussed above. This is because the majority of spider silk polypeptides  tested  such as NT2RepCT (MaSpl Ea), NT2RepCT (ADF-4) and NT2RepCT (MiSp Lh) and NT2RepCTR38A are found insoluble (p.52, lines 1-5, the specification) regardless conclusion that at least seven charged residues in the CT are necessary for the “spider silk” (recited in claim 22) not just limited only to the NT2RepCT type polypeptide that are soluble in aqueous solution set forth at page 52, lines 6-8 of the specification. Also, it is because, as discussed above, for overall “spider silk proteins”, lengths of REP-domain are highly diverse among different spider silk proteins across different spider species and the REP-domain typically constitutes about 90% of spider silk proteins and assemble into the alanine-rich β-sheets which . 
Therefore, the 112(a) rejection is proper and maintained.    

        Maintained-Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 22, 25 and  27-29 remain rejected under 35 U.S.C. 103 as being obvious over WO2015042164 (‘164).
‘164  teaches a solution of block copolymer polypeptide of the invention of ‘164 (see [0091], lines 1-2) wherein a purified block copolymer polypeptide is dissolved in a formic acid based solvent that is a solution (see [00161], lines 1-4; and [00172], lines 1-2,‘164), and teaches a dope solution comprising the composition for making fiber ([0092], lines 7-8 and 12-15, ‘164), wherein the “block copolymer polypeptide” is capable of assembly into a fiber which is engineered from spider silk protein ([0009], [0065] and [0034], ‘164) and comprises 0 or more N-terminal domains (NTD), 1 or more repeat domains (REP), and 0 or more C-terminal domains (CTD) (see [0066]; and ref claims 1-2, ‘164), wherein individual NTD, CTD, and (REP) which functional block copolymer polypeptides ([0072], lines 14-16), as applied to instant formula “(NT)-REP-CT” of claim 22.
‘164 has disclosed that amino acid sequences of the repeat sequence, N-terminal domain sequence, and/or C-terminal domain sequence is selected from SEQ ID NOs: 932-1398 (see [0073], ‘164). 
The repeat sequence (REP) has 150-300 amino acids ([0073], ‘164); and the C-terminal domain (CTD) has the amino acid sequence of SEQ ID NO: 967 (see [0066] and [0073],‘164) which residues 124-219 (CTD, total 96 amino acids) which has 100% sequence identity to residues 1-96 (full-length) of instant SEQ ID NO:64 (CTD) which is the elected species in claims 22 and 29 (see the Sequence alignment below) wherein SEQ ID NO:967 contains 7 charged residues.
The following is the amino acid sequence alignment between instant SEQ ID NO:64 (Qy) and SEQ ID NO:967 (Db).

CC PN   WO2015042164-A2.
CC PI   Widmaier DM et al. 
CC PS   Example 3; SEQ ID NO 967.
Query Match  100.0%;  Length 219;
  
Qy          1 GAVNRLSSAEAASRVSSNIAAIA SGGASALPSVISNIYSGVVASGVSSNEALIQALLELL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 GAVNRLSSAEAASRVSSNIAAIA SGGASALPSVISNIYSGVVASGVSSNEALIQALLELL 183

Qy         61 SALVHVLSSASIGNVSSVGVDSTLNVVQDSVGQYVG 96
              ||||||||||||||||||||||||||||||||||||
Db        184 SALVHVLSSASIGNVSSVGVDSTLNVVQDSVGQYVG 219

Regarding the repeat domain (REP), ‘164 discloses “18B” block copolymer consisting of 18x REP blocks (see [0019] and [0028], ‘164)  which is recombinantly synthesized from Argiope bruennichi MaSp2 blocks wherein MaSp2 is a spider silk protein using construction No.“RM439” which is nucleotide sequence of SEQ ID NO:467 encoding 18B copolymer polypeptide (see Example 5, page 38; and [0121]-[0122]; and [0128], last 2 lines, ‘164) wherein said encoded polypeptide is of SEQ ID NO: 1398 (see Table 2 at page 37, ‘164). Thus, the engineered block copolymer polypeptide comprising REP, CTD or/and NTD is a spider silk derived polypeptide (claim 22). 
Because said “block copolymer polypeptide” comprises NTD, REP and CTD domain, and because ‘164 has taught said “structural features” i.e., the NTD domain, the REP domain and the CTD domain (see above) which can be assembled into the engineered block  copolymer polypeptide (see [0072], lines 14-16), ‘164 teaches the solution (see above) comprising the engineered block copolymer polypeptide comprising the NTD, REP and CTD which is equivalent to instant “recombinant spider silk protein” (claim 22). 
claim 22. 
Also, ‘164 discloses the amino acid sequences of NTD including SEQ ID NO:1062 ([0099], lines 1-3, ‘164) which has 78.1% sequence identity to instant SEQ ID NO:2 (claim 22) which meets the limitation of claim 22 “…wherein the NT-domain consists of a sequence having at least 50% sequence identity to SEQ ID NO:2” (see sequence alignment below; wherein “Qy” is SEQ ID NO:2, and “Db” is SEQ ID NO:1062).

CURRENT APPLICATION NUMBER: US 15285256 which is CON of PCT/US2014/056117 which was published as WO2015042164.
SEQ ID NO 1062;  Query Match  78.1%;  Length 178;

Qy          3 NTPWSSPNLADAFINSFMSAASSSGAFSADQLDDMSTIGDTLMSAMDNMGRSGKSTKSKL 62
              ||||||  |||||||:||: |  :|||:|||||||||||||: :||| | || ||:| ||
Db          3 NTPWSSTELADAFINAFMNEAGRTGAFTADQLDDMSTIGDTIKTAMDKMARSNKSSKGKL 62

Qy         63 QALNMAFASSMAEIAAAESGGGSVGVKTNAISDALSSAFYQTTGSVNPQFVNEIRSLIGM 122
              |||||||||||||||| | || ||  |||||:|:|:||||||||: |||||||||||| |
Db         63 QALNMAFASSMAEIAAVEQGGLSVDAKTNAIA DSLNSAFYQTTGAANPQFVNEIRSLINM 122

Qy        123 FAQASANEV 131
              |||:|||||
Db        123 FAQSSANEV 131

 Provided that ‘164 does not expressly disclose an aqueous solution of a recombinant spider silk protein comprising the domains NTD (optional), REP and CTD arranged according to the formula (NT)-REP-CT (claim 22) and having concentration (in aqueous solution) of at least 100 mg/ml, however, ‘164 has taught that native silk polypeptide comprises a repeat domain (REP) flanked by non-repetitive N-terminal domain (NTD) and C-terminal domain (CTD) ([0071], lines 1-2, ‘164), i.e., arranged in the manner “NTD-REP-CTD”. Accordingly, ‘164 teaches that the engineered block copolymer polypeptide can comprises 0 or more NTD, 1 or more REP, and 0 or more CTD wherein said block copolymer polypeptide is engineered from a combinational mix of the silk polypeptide domains ([0066], lines 3-7; and [0010], lines 1-3, ‘164). In particular, ‘164 has taught individual NTD, CTD, and (REP) that have been verified to express are assembled into functional block copolymer polypeptides ([0072], lines 14-16, ‘164), i.e., the engineered block copolymer polypeptides which are made into fibers recapitulate the functional properties of silk ([0072], lines 11-14, ‘164). Thus, one of ordinary skill in the art would have engineered the functional block copolymer polypeptides comprising NTD-REP-CTD for mimicking structural and function of native silk with reasonable expectation of success. 
	Regarding the term “an aqueous solution” in claim 22, this term has been given BRI as encompassing any solution containing water such as having less than 1% and up to 100% water content, and thus, in the “aqueous solution”, the claimed spider silk protein (claim 22) does not  have to be 100% water soluble. Accordingly, ‘164 has taught dissolve the purified block aqueous dope solution” (see [0092], lines 7-9, ‘164). Thus, ‘164 teaches the aqueous solution (claim 22) containing the engineered  block copolymer polypeptide. 
	Therefore, claims 22 and 29 are prima facie obvious over the prior art teaching.

The following is the teaching of claims 25, 27 and 28 by ‘164.
In addition, ‘164 teaches the spider silk protein is obtained from MaSp ([0070], and Example 5, ‘164). The MaSp (nucleotide) sequence can be translated into amino acid sequences split into  the domains such as NTD domain, i.e., N-terminal domain (claim 25) ([0070], lines 2-5, ‘164). 
Claim 27 is directed to the REP domain  comprising Glycine-rich segment (G-segment) and Alanine-rich segment (A-segment).
Claim 28 is directed to the REP domain selected from the group consisting of the L(AG)nL, L(AG)n AL, L(GA)nL, L(GA)n AL, and LG(AG)nL; given that n is 2-10; and that “L” is a linker amino acid sequence of from 0 to 30 residues (see amended claim 28; and p.10, lines 21-22, instant specification).
‘164 discloses that the repetitive polypeptide sequences (REP) are selected from each silk sequence of SEQ ID NOs: 1077-1393 (see [0098], ‘164) wherein the amino acid sequence of SEQ ID NO:1340 (see below; said sequence can be found in US provisional Application 61878858 of which ‘164 patent claims benefit  [see [0001], ‘164)) comprises A-segment “AAAAAAAAA” having 9 amino acid in length (claim 27) and containing “at least 60% of Ala residues (claim 27), and comprises G-segment “GPGGYGGPGQQGP” having 12 amino acid in length (claim 27) and containing “at least 30% of Gly residues (claim 27). Thus, claim 27 is rejected.
GPGGYGGPGQQGPGQGQYGPGTGQQGQGPGGQQGPVGAAAAAAAAVSSGGYGSQGAGQGGQQGSGQRG
PAAAGPGGYSGPGQQGPGQGGQQGPASAAAAAAAAAGPGGYGGSGQQGPGQGRGTGQQGQGPGGQQGP
ASAAAAAAAGPGGYGGPGQQGPGQGQYGPGTGQQGQGPASAAAAAAAGPGGYGGPGQQGPGQGQYGPG
TGQQGQGPGGQQGPGGASAAAAAAA

Regarding claim 28, the sequence of SEQ ID NO:1340 (‘164) comprises  the segment “L(AG)nL” wherein “n” is 2 (claim 28) which comprises two “ASAAAAAAAGPGGYGGPGQQGP
GQGQ” each of which comprises A-segment “ASAAAAAAA” containing 9 residues which meets the limitation “from 0 to 3 of the amino acid residues in each A –segment are not Ala” (claim 28), and comprise G-segment “GPGGYGGPGQQGPGQGQ” containing 17 residues which meets the limitation “from 12 to 30 amino acid residues, wherein at least 40% of the amino acid residues in G-segment are Gly” (claim 28). Thus, claim 28 is rejected.

	
	Claim interpretation: the phrase “the solution having a salt concentration of less than 100 mM” is given BRI as being drawn to that said “solution” comprises (an open-ended language) a plural salts with one of them is said “a salt”. Thus, the following rejection is applicable.

 [2] Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over WO2015042164 (‘164) as applied to claim 22 from which claims 23-24 depend, and further in view of  US 20070260039 (‘039) as evidenced by US 20140287433 (‘433). 
The teaching of claim 22 by ‘164 has been set forth above.
	 ‘614 does not expressly teaches “pH of at least  6.4” of the solution (claim 23) and the solution having “a salt concentration of less than 100 mM” (claim 24).
	However, ‘164 has taught  isolation/purification of the recombinant block copolymer polypeptides” (which is equivalent to the “recombinant spider silk proteins”)  which are isolated from cell culture supernatant ([0088]-[0089], ‘164 suggesting that said polypeptide is isolated from an aqueous solution.
The relative art (‘039) teaches isolation of silk polypeptide (comprising respective units (i.e., REP domains) and plurality of non-repetitive domain which is spider silk polypeptide such as MaSpI or MaSpII (see Figures 4-6; ref claims 1-9, 19 and 30-31; abstract; [0013]-[0015] and [0019], ‘039) and which include C-terminal domain of silk polypeptide (i.e., CT domain) (see [0122], lines 28-29, ‘039), which is the common subject matter of ‘164.
            Further, ‘039 teaches that it is preferred to dissolve the silk polypeptide in an aqueous buffer solution that is which is standard  phosphate-buffered saline  [i.e., PBS] as known to one of skill in the art  ([0085], lines 6-9, ‘039). The PBS buffer has well known to have  2.7 mM KCl salt  which  is less than 100 mM (claim 24) and pH of 7.4 as evidenced by [0067], lines 16-18, ‘433) which reads on a PH at least 6.4 (claim 23). 
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use phosphate-buffered saline  as the solution for dissolving the recombinant block copolymer polypeptides obtained engineered from spider silk  (‘164), because both ‘164 and ‘039 teach the common subject matter, i.e., the recombinant spider silk polypeptide such as MaSp which comprises the common structural features: the REP domains and the CT  domains (see above discussion), and because ‘039 has suggested to preferably use the phosphate-buffered saline  buffer (an aqueous solution from which the “recombinant block copolymer polypeptides” (‘164) is isolated, see above) containing 2.7 mM  KCl salt concentration with pH 7.4. 
In addition, like primary referencec‘164, the relative spider silk art (‘039) also discloses producing a “bio-filament (i.e., fiber) composed of the isolated silk polypeptides ([0028]-[0029], useful bio-filament/fiber has desirable characteristics [advantage], e.g., strength toughness and elasticity ([0062], last 2 lines; [0006], lines 17-19; and [0073], ‘039) with superior to those of naturally occurring spider silks ([0009], lines 1-5, ‘039); said “useful bio-filament or fiber” (‘039)  is in agreement with the teaching of ‘164  which has suggested that the resultant silk “fiber” has medical application [advantage] ([0096], lines 1-9, ‘164). Thus, one of ordinary skill in the art would have chosen and used the standard phosphate-buffered saline buffer known in the art for isolating/purifying the recombinant silk polypeptides which in turn can be produced into the useful silk “fiber” with desirable properties such as strength toughness and elasticity for the medical application with reasonable expectation of success without unexpected results.   
  
The applicant’s response to the above two 103 rejections 
	At pages 10-11, the response filed 9-24-2021 asserts that there is no specific teaching or motivation of ‘164 to produce the specific feature of each domain (NTD, REP and CTD) of the silk protein of the claimed invention (p.10, 6th paragraph, lines 5-6, the response). 
	The response asserts that the cited references ‘164, ‘039 and ‘433  fail to disclose the specific spider silk protein with strength or high solubility of the claimed invention (p.10, 6th paragraph, lines 1-2, the response).

	The applicant’s argument is found not persuasive because of the reasons below. 
‘164  has taught a solution of block copolymer polypeptide which is engineered from spider silk protein and which comprises the domains NTD (0 or more), REP (1 or more) and CTD (0 or more) which is produced and assembled into functional block copolymer polypeptide  as applied to instant formula “(NT)-REP-CT” of claim 22; wherein the REP domain has  150-300 amino acids which reads on “a REP-domain consists of a sequence of 30 to 6000 amino acids (item b, claim 22) and the CTD domain  has the amino acid sequence of SEQ ID NO: 967  which has 100% sequence identity to residues 1-96  of instant SEQ ID NO:64 which comprises 7 charged amino acid residues selected from  K, R, E and D (item c, claim 22) with item a as optional. Thus, ‘164 teaches the specific feature of each domain (NTD, REP and CTD) of the silk protein of the claimed invention.
Regarding the argument “the cited references ‘164, ‘039 and ‘433  fail to disclose the specific spider silk protein with strength or high solubility of the claimed invention”, it is noted the references ‘039 and ‘433 are not required for the obviousness rejection of claim 22  but for the rejection of the dependent claims 23-24, and it is also noted that none of the pending claims  sets forth “strength” nor “high solubility”, and thus, the argument in this regard is not at issue. Examiner has noted that the claim 22 recites “the concentration of the recombinant spider silk  protein of at least 100 mg/ml”; accordingly, ‘164 has taught the silk polypeptide is dissolved in solvent at 20 to 30% by weight (w/v)  which is equivalent to 200 mg/ml to 300 mg/ml as applied 

Allowable subject matters
The amended claim 38 (independent) is free from the prior art because prior art does not reasonably teach or suggest the claim limitation “an amino acid sequence with (having) at least 80% (sequence) identity to the sequence of SEQ ID NO:11, SEQ ID NO:14, or SEQ ID NO:74” set forth in claim 38.  
It is noted that claim 30 is objected to as being dependent upon a rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and that claims 52-56 are objected to but would otherwise be allowed.

                                                  Conclusion

	  Claims 22-25 and 27-29 are not allowed. Claims 36-51 are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Samuel  W. Liu/
Examiner, Art Unit 1656
October 29, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600